DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
2.	The IDS submitted on 01/29/21 has been entered and considered by the Examiner.

Response to Remarks

3.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 12/08/20, have been withdrawn due to proper amendments and/or persuasive arguments.

Reason for Allowance
4.	This communication warrants no Examiner’s Reason for Allowance, as the prosecution and Applicant’s reply make evident Reasons for Allowance (refer to Applicant’s persuasive Remarks/Arguments filed on 03/03/21), satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner’s Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14).
	Therefore, regarding claims 1-4, 9-16 and 25-32 (renumbered as 1-20) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.

	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Marinier (US 2020/0145079 A1) discloses uplink transmission in Figure 2.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633